         Case 1:19-cv-10191-AJN Document 57 Filed
                                    SO ORDERED       05/18/20 Page 1 of 1
                                               5/18/20

                                                                                                              5/18/20


                                            Alison J. Nathan, U.S.D.J.
                                                                             Edward Y. Kroub – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                         E: Edward@cml.legal | W: cml.legal


                                            May 15, 2020

                                                                                              VIA ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Kayumova v. Equifax Information Services, LLC, et al., 1:19-cv-10191-AJN

Dear Judge Nathan:

        We represent plaintiff Yana Kayumova (“Plaintiff”) in the above-referenced matter and write
to notify the Court that the Plaintiff has settled with defendant Synchrony Bank (“Defendant”) in this
matter on April 17, 2020 (Docket No. 47). Due to the fact that the settlement negotiations and
papering of the settlement terms has taken some additional time, the parties respectfully request an SO
additional thirty (30) days to file the stipulation of dismissal with the Court.                       ORDERED

       Thank you for your time and consideration of the above request.

                                            Respectfully submitted,
                                             /s/ Edward Y. Kroub
                                            EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)
